Citation Nr: 1200186	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  The Veteran died in July 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.  A notice of disagreement was received in August 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.

The appellant presented testimony at a Board hearing in June 2011, and a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

2.  The Veteran died at home in July 2009 from lung cancer, a disability for which service connection had not been established or claimed.

3.  The appellant's timely claim for burial allowance was received in July 2009. 

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW 

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I. Duties to Notify and Assist 

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2011) impose obligations on VA in terms of its duty to notify and assist claimants. 

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim, at this juncture. 


II. Analysis 

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601. 

In the instant case, the record discloses that the Veteran died at home in July 2009, and that he was later cremated.  The Veteran was not service connected for any disability at the time of his death and his death is not service connected.  The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.  Additionally, the Veteran's body is not being held by a State.  The appellant has argued during her June 2011 hearing, Transcript (T. at 8), that if the Veteran's medical expenses had been counted, he might have been eligible for VA pension at the time of his death.  However, the law is clear that at the time of the Veteran's death, he must be in receipt of nonservice-connected pension benefits, and he was not.  In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.  

Moreover, the Veteran did not die while properly hospitalized by VA.  He was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. § 3.1605(a) are not met.  The appellant has argued during her June 2011 hearing, T. at 4, that VA should pay the burial benefits at issue because the Veteran had been under home hospice care at the time of his death, VA had authorized such care, and a licensed specialist had trained the appellant in how to care for the Veteran at home, and so VA is splitting hairs on the definition of nursing home care for VA's own benefit.  The appellant also has stated that the practical options for where to let the Veteran die were limited due to the unavailability of suitable qualifying facilities and it appears that she may have chosen where to let the Veteran die more carefully if she had known of the consequences in terms of burial benefits entitlement.  (Evidence indicates that he had been terminally ill at the time home hospice care was authorized.)  However, the law is clear that the death must occur at one of the facilities indicated and/or under the circumstances indicated in order for the burial benefits at issue to be paid.  An October 2009 report of contact shows that the Veteran had been authorized hospice fee care from June 2009 to December 2009 when he was a VA inpatient.  He became under contract with Home Hospice of Tulsa on June 25, 2009, but was not under a home-based care program (geriatric program) which would entitle him to be seen at home visits by a VA doctor.  In light of the above discussion, the Board concludes that the criteria for VA burial benefits under 38 C.F.R. § 3.1600(c) are not met.  

The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her husband, the Veteran, who served his country honorably.  However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


